LANGDON, J.
Defendant appeals from a conviction of murder in the first degree without recommendation by the jury. '
The evidence shows that on July 4, 1935, he went to Isleton, California, to spend the holiday. He met the deceased, Dave Jennings, a truck driver, and the latter’s assistant, John Shepler, in a beer parlor. They drank a good deal together. About midnight, the three parties got into the deceased’s truck to drive to Santa Ana with a load of beer. A few miles from Isleton defendant struck the deceased several blows with an iron crowbar, killing him. Shepler, the assistant, was asleep in the rear of the truck, and only witnessed the fall of deceased.
Defendant’s version of the affair is- that the deceased was trying to get him to help unload beer at his destination, and that defendant refused, whereupon the deceased became abusive, and while the truck was parked, got out and came around to beat defendant. Defendant testified that he struck the blows in self-defense, being in fear of his life.
On the other hand, defendant when arrested had in his possession the deceased’s watch, keys and some of his cloth*227ing; and in a confession made to the district attorney, the admissibility of which is not questioned, he admitted killing the deceased for the purpose of robbing him, and also admitted the taking of the articles after the killing. This evidence is clearly sufficient to support the verdict.
The judgment is affirmed.
Curtis, J., Seawell, J., Shenk, J., Waste, C. J., and Conrey, J., concurred.